             Case 1:20-cv-03013-JGK Document 20 Filed 06/04/20 Page 1 of 2




                                            STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
  LETITIA JAMES                                                                           CRIMINAL APPEALS AND
ATTORNEY GENERAL                                                                      FEDERAL HABEAS CORPUS BUREAU


                                                                      June 4, 2020

    BY ECF
    Hon. John G. Koeltl
    United States District Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007

                    Re:       Figueroa v. Keyser, No. 20 Civ. 3013 (JGK)(RWL)

    Your Honor:

           I write on behalf of respondent in this pro se habeas corpus action, in which
    petitioner William Figueroa, a state prisoner incarcerated at Sullivan Correctional
    Facility, seeks the extraordinary remedy of release based on the presence of COVID-
    19 cases in that facility. Respondent’s motion to dismiss the petition (ECF #7, 11, 16)
    is pending, and the Court has ordered respondent to answer the Petition on the merits
    (ECF #17).

           Respondent respectfully requests that the Court authorize the New York State
    Department of Corrections and Community Supervision (“DOCCS) to release
    petitioner’s medical history to respondent for use in this litigation. Petitioner alleges
    that his medical conditions – including psoriasis, a history of asthma, and past
    treatment for “hepatitis-related complications” (ECF #1 at 1; ECF 10 at 1) – place
    him at increased risk in the event he contracts COVID-19. In order to respond to
    these allegations, respondent requires information about petitioner’s medical
    treatment while in DOCCS’ custody.

         In an abundance of caution we ask the Court to authorize release of petitioner’s
    medical information by “So ordering” this letter.




           28 LIBERTY STREET, NEW YORK N.Y. 10005 • PHONE (212) 416-6072 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                        http://ag.ny.gov
Case 1:20-cv-03013-JGK Document 20 Filed 06/04/20 Page 2 of 2
